DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 6, 8, 10, 13, 14, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ettridge et al. (US 10,549,510, hereinafter “Ettridge”).
In regard to claim 5, Ettridge discloses a flexible multilayer packaging film with high gas barrier properties (abstract). The packaging film is used to produce a flexible packaging structure that could be used for packaging food products (col. 1 lines 15-19). The examiner considers the food packaging to encompass a flexible bag. The packaging film comprises a sealant layer that is formed from LLDPE (col. 7 lines 10-14). The packaging film comprises a barrier layer comprises a flexible substrate that can be either PET or oriented polyamide (col. 5 lines 60-67). The applicant does not define OTR-reducing barrier layer, thus given the broadest reasonable 3/m2-day after 50 cycles of Gelbo Flex test [Table 1]. 
In regard to claim 6, Ettridge discloses that the oxygen transmission rate is not greater than 1.5 cm3/m2-day after 100 cycles of Gelbo Flex test [Table 1].
In regard to claim 8, Ettridge discloses that the flexible packaging material is made using solvent adhesion (cols. 8-9 lines 53-19). 
In regard to claim 10, Ettridge discloses a packaging flexible bag that is used for food packaging, home and person care packaging, pharmaceutical and medical packaging, non-food encapsulation, etc. (col. 1 lines 15-20). The flexible bag has an OTR of lower than 0.05 cm3/m2-day (col. 2 lines 50-56). 
In regard to claim 13, Ettridge discloses that the oxygen transmission rate is not greater than 1 cm3/m2-day after 50 cycles of Gelbo Flex test [Table 1].
In regard to claim 14, Ettridge discloses that the oxygen transmission rate is not greater than 1.5 cm3/m2-day after 100 cycles of Gelbo Flex test [Table 1].
In regard to claim 18, Ettridge discloses a flexible multilayer packaging film with high gas barrier properties (abstract). The packaging film comprises a sealant layer that is formed from LLDPE (col. 7 lines 10-14). The packaging film comprises a substrate that can be either 
In regard to claim 20, Ettridge discloses that the flexible packaging material is made using solvent adhesion (cols. 8-9 lines 53-19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11-12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ettridge et al. (US 10,549,510, hereinafter “Ettridge”).

Ettridge disclose that the EVOH layer (FCR-improving layer) has a thickness between 0.5 and 10µm (col. 5 lines 54-60). Ettridge is silent with the EVOH layer having a thickness greater than 10µm, however, such are considered to be merely choices of mechanical expedients where one skilled in the art would only require routine experimentation to arrive at optimum values.  It would have been obvious to modify the thickness of the layer to a range of from about 25 microns to 100 microns as such are merely choices of mechanical expedients where one skilled in the art would only require routine experimentation to arrive at optimum values to improve the barrier properties and flex crack resistance of the multilayer fails to prevent failure of such (Ettridge col. 5 lines 34-40). 
In regard to claims 11-12, Ettridge discloses exposing the flexible packaging to a relative humidity of 50% (abstract). Ettridge is silent with regard to the flexible packaging being exposed to a relative humidity of at least 75% RH. It would have been obvious to one of ordinary skill in the art at the time of the invention to expose the packaging to a relative humidity of at least 75% RH motivated by the expectation of determining the water and oxygen transmission rates of the packaging at a higher humidity. 

Claims 9, 15-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ettridge et al. (US 10,549,510, hereinafter “Ettridge”) in view of Falla et al. (US 5,508,051, hereinafter “Falla”).

In regard to claims 15-17, Ettridge discloses a flexible packaging bag that comprises encapsulation of a food product as previously disclosed. Ettridge is silent with regards to the food product being wine, beer, or water. 
Falla discloses a pouch that is formed from a film structure (abstract). The pouch is filled with a flowable material such as wine, beer, or water (col. 12 lines 15-31). The pouches may contain from about 1 liter to about 5 liters of flowable material (col. 13 lines 12-16).
Ettridge and Falla both disclose food packaging structures that enclose a food product. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the capacity of the bag about 1 liter to about 5 liters of flowable material as disclosed in Falla for the bag capacity of Ettridge motivated by the expectation of forming a packaging bag with appropriate storage space for the food product. 
	Falla discloses a pouch that is formed from a film structure (abstract). The pouch is filled with a flowable material such as wine, beer, or water (col. 12 lines 15-31). 
	Ettridge and Falla both disclose food packaging structures that enclose a food product. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a food product such as wine, beer, or water as disclosed in Falla for the food product of Ettridge motivated by the expectation of forming a flexible food packaging bag that encloses flowable food products. 

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
The applicant argues that the barrier films allegedly disclosed by Ettridge comprise different materials and are structurally distinct from the polymeric films that form the flexible bag of Applicants’ pending claims. In particular, Ettridge provides no disclosure, or even, suggestion, that the support layer can either (a) provide any barrier functionality or (b) comprise a metallized film. 
In response, the examiner, respectfully, disagrees. As stated in the above rejection, Ettridge discloses a barrier layer that comprises a flexible substrate (or support layer) that can be chose among oriented films including oriented polyamide and oriented PET (col.  5 lines 61-66). The applicant does not define OTR-reducing barrier layer, thus given the broadest reasonable interpretation of the term, the examiner considers a substrate of PET or polyamide to be an OTR-reducing barrier layer as it is known in the art that PET and polyamide are both oxygen barrier polymers. Ettridge discloses that the substrate surface of the barrier layer is coated with SiOx or Alox by electron beam vacuum deposition (col. 6 lines 42-48). Thus, the barrier layer is metallized. The applicants’ specification does not provide details on the metallized barrier films. Thus, one of ordinary skill in the art, given the broadest reasonable interpretation of the claim, would consider an oriented polyamide or oriented PET with a vapor deposition coating of SiOx or AlOx to be metallized. The burden is on the applicant to prove otherwise. 

The applicant argues that the examples in Ettridge highlight these structural requirements of its films, and fails to describe any embodiments that include a metallized PET or metallized 
In response, the examiner, respectfully, disagrees. The comparative examples in which Ettridge provides either do not contain EVOH or do not contain SiOx (Col. 9 lines 35-40). The films of Ettridge and the applicants’ films both require a layer of EVOH. Thus, Ettridge does not teach away from using a layer of metallized m-PET or m-BoPA but encourages the use of an EVOH layer as shown in applicants’ claimed invention. 
Ettridge discloses a multilayer film that comprises a sealant layer of LLDPE, a layer of metallized PET or metallized BoPA, and a layer comprising EVOH (fig. 1 and col. 10 lines 3-10). The examiner would like to note that the applicant uses the transitional term “comprising”. The transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782